o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-109092-19 uil the honorable amy klobuchar united_states senator washington avenue south minneapolis mn dear senator klobuchar we received i am responding to your inquiry on behalf of your constituent your inquiry as a referral ----------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------- -------------- asked for help with an issue about a cafeteria_plan subject_to sec_125 of the internal_revenue_code the code your constituent asked whether an election under a sec_125 plan frequently referred to as a cafeteria_plan made pursuant to a court order entered in connection with the employee’s divorce can be changed upon the death of the former spouse although we can’t provide specific advice on your constituent’s particular situation we can provide the following general information that we hope will be useful to your constituent generally the terms of a cafeteria_plan must provide that employees elect benefits before the beginning of the plan_year period of coverage and that the employees cannot change their elections during the period of coverage under sec_1_125-4 a cafeteria_plan may permit an employee to revoke an election during a period of coverage and make a new election for the remaining period of coverage if a change in status occurs and the change to the election satisfies the consistency rule a change to an election satisfies the consistency rule if the change to the election is because of and corresponds with a change in status for example under the consistency rule an election for family_coverage under a health plan generally can be changed to single coverage or no coverage during a period of coverage only if under the facts and circumstances the employee has experienced a change in status that is consistent with a change out of family_coverage --------------- conex-109092-19 only a limited number of events are considered a change in status under the regulations but they include situations in which there is a change in the number of an employee’s dependents under sec_152 of the code in general a dependent means a qualifying_child or qualifying_relative a former spouse is not a dependent as defined under sec_152 of the code because a former spouse is not a dependent under the code the death of a former spouse does not change the number of dependents and is not a change in status under the regulations the regulations also do not provide that the death of an employee’s former spouse that nullifies a court order providing for the former spouse’s health coverage results in a change in status while sec_1_125-4 provides that cafeteria plans may treat certain court orders requiring health coverage for an employee’s child as a change in status the regulations do not include as a change in status a situation in which the death of a former spouse effectively terminates the requirement to provide health coverage under a court order also these regulations do not otherwise provide that the death of a former spouse is a change in status that would permit an employee to change an election during a period of coverage nonetheless employee generally are permitted to change their cafeteria_plan elections including dropping coverage as part of the annual open enrollment period i hope this information is helpful if you have any questions please contact me at -------- ------------- or you may contact -------------------- ------------------ at sincerely s victoria a judson associate chief_counsel employee_benefits exempt_organizations and employment_taxes
